SUPPLEMENT DATED MARCH 26, 2014 TO PROSPECTUS DATED MAY 21, 2007 FOR FUTURITY NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regarding a change to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the name of the following investment options will change: Old Name New Name Goldman Sachs Structured Small Cap Equity Fund Goldman Sachs Small Cap Equity Insights Fund Goldman Sachs Structured U.S. Equity Fund Goldman Sachs U.S. Equity Insights Fund Please retain this supplement with your prospectus for future reference. Futurity (NY)3/2014
